—Appeal from order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about November 7, 1997, which order, inter alia, only conditionally *383granted appellant’s motion for an order striking plaintiffs’ note of issue, unanimously dismissed, without costs, as moot.
A 1998 order in this action striking plaintiffs’ case from the TAP calendar renders the appeal moot (see, e.g., Westinghouse Elec. Supply Co. v Pyramid Champlain Co., 193 AD2d 928, 932). Were the appeal not moot, we would find no improvident exercise of discretion. Concur — Milonas, J. P., Williams, Tom, Andrias and Saxe, JJ.